Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated August 5, 2022 is acknowledged.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied because the response does not obviate the rejection of record.  As set forth in the rejections of record, at least one volatile organic solvent is used in the process of preparing the compositions of Shirai.  Although Shirai does not expressly teach the amount of volatile oils, the volatile oils fall within the genus of the additional solvents (e.g., paragraph [0078]) and the amounts of the sum of the fatty phase and the pulverulent phase to the additional solvent(s) is not limited but may be 5:1 or 3:1 or 2:1 (e.g., paragraph [0780]).  This implies large amounts, up to 1/3 of the in-process composition, or about 33 wt% volatile solvents.  Because the combined teachings of the prior art of record render obvious about 0.5 to 70 wt% of the ester oils in the final composition as set forth in the rejections of record, the individual ranges disclosed in the art of record render obvious the ratio newly claimed. 
Because the amendment necessitates a modification to the rejections of record and may necessitate a new ground of rejection upon proper consideration, the response will not be entered for purposes of Appeal consistent with pre-pilot practice.  See MPEP 714.12 and 714.13.  
Response to Arguments
Applicant’s rehashed arguments regarding the alleged failure of the prior art of record to render obvious the ester oils as instantly claimed remain unpersuasive for reasons of record.
	Applicant’s citation to paragraph [0040] of the specification in support of the allegation that the newly claimed ratio yields the unexpected result of saturation and color development is acknowledged but is unpersuasive because it is not seen where claim 1 requires the presence of a colorant.  See MPEP 716.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619